

117 HR 559 IH: Strengthening Training and Accessibility for New and Diverse Apprenticeships through Relevant and Dependable Standards Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 559IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Levin of Michigan (for himself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote the furtherance of standards necessary to safeguard the welfare of apprentices.1.Short titleThis Act may be cited as the Strengthening Training and Accessibility for New and Diverse Apprenticeships through Relevant and Dependable Standards Act or the STANDARDS Act. 2.Quality standards of apprenticeship programs under the National Apprenticeship System(a)In generalNot later than one year after the date of enactment of this Act, the Secretary of Labor (acting through the Administrator of the Office of Apprenticeship) shall formulate and promote the furtherance of quality standards necessary to safeguard the welfare of apprentices.(b)Apprenticeship program standardsAn apprenticeship program shall meet the following standards:(1)The program has an organized and clearly written plan, developed by the sponsor, that includes, at a minimum, the following information:(A)The employment and training to be received by each apprentice participating in the program, including—(i)an outline of the work processes or the plan in which the apprentice will receive supervised work experience and on-the-job learning;(ii)the allocation of the approximate amount of time to be spent in each major work process by the apprentice;(iii)a description of the mentoring that will be provided to the apprentice; and(iv)a description or timeline explaining the periodic reviews and evaluations of the apprentice’s performance on the job and in related instruction.(B)A process for maintaining appropriate progress records, including the reviews and evaluations described in subparagraph (A)(iv).(C)A description of the organized, related instruction the apprentice will receive in technical subjects related to the occupation, which—(i)for time-based or hybrid apprenticeship programs as described in subparagraph (E), shall include not less than 144 hours for each year of apprenticeship, unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the Administrator;(ii)may be accomplished through classroom instruction, occupational or industry courses, instruction provided through electronic media, or other instruction approved by the registration agency;(iii)shall be provided by one or more qualified instructors that—(I)(aa)meet technical instructor requirements of the applicable education agency in the State of registration; or(bb)are subject matter experts, defined for purposes of this subparagraph as individuals recognized within an industry as having expertise in a specific occupation; and(II)have training in teaching techniques and learning styles, or will obtain such training before providing the related technical instruction; and(iv)where appropriate and to the extent practicable, shall be aligned to a career pathway.(D)A progressively increasing, clearly defined schedule of wages to be paid to the apprentice that is—(i)consistent with measurable skill gains; and(ii)ensures the entry wage is not less than the greater of—(I)the minimum wage required under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)); or(II)the applicable wage required by other applicable Federal or State laws (including regulations) or collective bargaining agreements.(E)The term of the apprenticeship program, which may be measured through—(i)a time-based model, which requires the completion of the industry standard for on-the-job learning hours, which in no case shall be less than 2,000 hours, unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the Secretary and registration agency;(ii)a competency-based model, which requires the attainment of competency in the occupation; or(iii)a hybrid model, which blends the time-based and competency-based approaches.(F)The methods used to measure an apprentice’s skills and competencies, may include an initial diagnostic assessment of credentials that verify an individual’s foundational knowledge and skills that would be needed to succeed in an apprenticeship program, and which shall include—(i)in the case of a time-based apprenticeship described in subparagraph (E)(i), the individual apprentice’s completion of the required hours of on-the-job learning as described in a work process schedule; (ii)in the case of a competency-based model, the individual apprentice’s successful demonstration of acquired skills and knowledge through appropriate means of testing and evaluation for such competencies, and by requiring apprentices to complete a paid on-the-job learning component of the apprenticeship; or(iii)in the case of a hybrid apprenticeship described in subparagraph (E)(iii), a combination of specified minimum number of hours of on-the-job learning and the successful demonstration of competency, as described in a work process schedule.(2)The program equally grants advanced standing or credit to all individuals applying for the apprenticeship with demonstrated competency or acquired experience, training, or skills, and provides commensurate wages for any progression in standing or credit so granted, including for veterans’ service acquired skills and experiences.(3)The program has minimum qualifications for individuals desiring to enter the apprenticeship program, with an eligible starting age for an apprentice of not less than 16 years.(4)In the case of a program that chooses to issue an interim credential, the program—(A)clearly identifies each interim credential;(B)only issues an interim credential for recognized components of an apprenticeable occupation and demonstrates how each interim credential specifically links to the knowledge, skills, and abilities associated with such components; and(C)establishes the process for assessing an individual apprentice’s demonstration of competency and measurable skill gains associated with the particular interim credential.(5)The program—(A)has adequate and safe equipment, environments, and facilities for training and supervision;(B)provides safety training on-the-job and in related instruction as applicable by apprenticeable occupation; and(C)provides adequate training for mentors and qualified instructors on providing a safe work and training environment.(6)The program records and maintains all records concerning the program as may be required by the Secretary, the registration agency of the program, or any other applicable law, including records required under title 38, United States Code, in order for veterans and other individuals eligible for educational assistance under such title to use such assistance for enrollment in the program.(7)The Administrator shall promote diversity and ensure equal opportunity to participate in programs for apprentices, youth apprentices, and pre-apprentices, including— (A)taking steps necessary to promote diversity in apprenticeable occupations under the national apprenticeship system, especially in high-skill, high-wage, or in-demand industry sectors and occupations in areas with high percentages of low-income individuals;(B)ensuring programs under the national apprenticeship system—(i)adopt and implement policies to provide for equal opportunity in such programs, as described in section 30.3 of title 29, Code of Federal Regulations (as in effect on January 31, 2020);(ii)do not engage in intimidation or retaliation as prohibited under section 30.17 of title 29, Code of Federal Regulations (as in effect on January 31, 2020); and(iii)are subject, for any violation of clause (i) or (ii), to enforcement action under this Act; and(C)supporting the recruitment, employment, and retention of nontraditional apprenticeship populations in programs under the national apprenticeship system in high-skill, high-wage, and in-demand industry sectors and occupations, including women, people of color, individuals with disabilities, individuals impacted by the criminal and juvenile justice system, and individuals with barriers to employment, as applicable.(8)The program awards a certificate of completion in recognition of successful completion of the program, evidenced by an appropriate certificate issued by the registration agency, and culminates in a recognized postsecondary credential (as defined in section 3 of the Workforce Innovation and Opportunity Act).(9)The program provides that an individual who is to become a program participant under the program enters into a written apprenticeship agreement with the sponsor of the program.(10)The ratio of program participants to supervisors (such as journeyworkers, mentors, or on-the-job learning instructors, as applicable) for the apprenticeable occupation, that are based on evidence-based and evidence-informed best practices for supervision, training, safety, and continuity of employment, throughout the work processes of the program, job site, department, or plant, appropriate for the degree of hazard in different occupations, and provisions in collective bargaining agreements, as applicable, except if such ratios are expressly prohibited by the collective bargaining agreements.(c)Apprenticeship agreements(1)In generalTo ensure the standards described in subsection (b) are applied to programs under the national apprenticeship system, the Administrator shall require a sponsor to develop an apprenticeship agreement that shall—(A)be the same for each program participant;(B)contain the names and signatures of the program participant and the sponsor;(C)meet the requirements of paragraph (2); and(D)be submitted to the registration agency in accordance with the registration requirements of the program sponsor.(2)StandardsEach agreement under paragraph (1) shall contain, explicitly or by reference, program standards under subsection (b), including—(A)in the case of an apprenticeship program—(i)that is time-based, a statement of the number of hours to be spent by the program participant in on-the-job learning and on-the-job training in order to complete the program;(ii)that is competency-based, a description of the skill sets to be attained by completion of the program, including the on-the-job learning and work components; or(iii)that is a hybrid model, the minimum number of hours to be spent by the program participant in on-the-job learning and work components and in related instruction, and a description of the skill sets and competencies to be attained by completion of the program;(B)the number of hours and form of related instruction, including how related instruction will be compensated (whether through academic credit, wages, or both), the costs the program participant will incur costs for participating in the program (such as for equipment or related instruction), and the recognized postsecondary credentials the program participants will be eligible to receive upon program completion;(C)a schedule of the work processes in the occupation or industry divisions in which the program participant is to be trained and the approximate time to be spent at each process;(D)for apprenticeships or youth apprenticeships, the graduated wage scale to be paid to the apprentices, benefits offered to the apprentices, and how the wages and benefits compare to State, local, or regional wages in the related occupation; and(E)demonstration of commitment to and compliance with subsection (b)(7).(d)Apprenticeable occupationFor an occupation to be an apprenticeable occupation under this Act, a person seeking approval for such occupation to be an apprenticeable occupation shall submit an application to the Secretary of Labor (acting through the Administrator of the Office of Apprenticeship) that demonstrates that such apprenticeable occupation will prepare individuals for the full range of skills and competencies needed for such occupation by describing how such apprenticeable occupation shall—(1)meet the industry recognized occupational standards required by the Administrator; or(2)involve the progressive attainment of skills competencies and knowledge that are—(A)clearly identified and commonly recognized throughout an industry or occupation;(B)customarily learned or enhanced in a practical way through a structured, systematic program of on-the-job supervised learning and related instruction to supplement such learning; and(C)offered through a time-based, competency-based, or a hybrid model measured using—(i)a time-based model, which requires the completion of the industry standard for on-the-job learning hours, which in no case shall be less than 2,000 hours, unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the Secretary;(ii)a competency-based model, which requires the attainment of competency in the occupation; or(iii)a hybrid model, which blends the time-based and competency-based approaches.(e)Registration agency definedThe term registration agency means the State Office of Apprenticeship or State apprenticeship agency in a State that is responsible for—(1)approving or denying applications from sponsors for registration of programs under the national apprenticeship system in the State or area covered by the registration agency; and(2)carrying out the responsibilities of supporting the apprenticeship programs registered by the registration agency, including—(A)determining whether to approve a proposal submitted by a sponsor and notifying the sponsor of the determination by not later than 60 days after receipt of the proposal; and(B)if the proposal is approved, the amending the record of the program to reflect the modification or change, and providing the sponsor or program administrator with an acknowledgment of the amended program, by not later than 30 days after the date of approval.